                 Case 3:20-cv-01142-SI        Document 12        Filed 09/24/20        Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                          OFFICE OF THE CLERK
                                         Mark O. Hatfield U.S. Courthouse
MARY L. MORAN                                 1000 S.W. Third Ave.                                 MELISSA AUBIN
Clerk of Court                                 Portland, OR 97204                                  Chief Deputy Clerk


                                                                             September 24, 2020



       Multnomah County Courthouse
       1021 SW Fourth Ave.
       Portland, OR 97204

             Subject:    Remand of Case: Evans et al v. City of
                         Portland
                         USDC Case No:   3:20−cv−01142−SI
                         Multnomah County Case No: 20CV23349

       Dear Clerk:

       Pursuant to the Order (certified copy attached) remanding the above−referenced case to your court,
       enclosed is a certified copy of the District Court's Docket Sheet.

       Thank you for your cooperation.

                                                                       MARY L. MORAN
                                                                       Clerk of Court

                                                                       by: /s/Jody Harper
                                                                       Jody Harper, Deputy Clerk


       Attachments: Certified Copy of Order
                    Certified Copy of District Court's Docket Sheet

       cc: Counsel of Record
           File
